Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 06, 2018

The Court of Appeals hereby passes the following order:

A19A0021. TRENTON DAN CARTER v. THE STATE.

      In April 2017, Trenton Dan Carter was convicted of criminal attempt to commit
a felony and computer pornography. Carter filed a timely motion for new trial.
Subsequently, in January 2018, Carter filed an “emergency motion for sentence
modification and/or motion to vacate an illegal and void sentence.” The trial court
denied the motion, and Carter filed a pro se notice of appeal from the denial. The
State has filed a motion to dismiss the appeal.
      We lack jurisdiction. First, Carter’s motion for new trial remains pending in
the trial court. Accordingly, the order that Carter seeks to appeal is not a final order,
and he was required to follow the interlocutory appeal procedures set forth in OCGA
§ 5-6-34 (b), which include obtaining a certificate of immediate review from the trial
court, to obtain appellate review at this time. See Hann v. State, 292 Ga. App. 719,
720 (1) (665 SE2d 731) (2008) (while a motion for new trial is pending, appeals must
comply with the interlocutory appeal requirements); see also State v. Hood, 295 Ga.
664 (763 SE2d 487) (2014). Carter’s failure to do so deprives this Court of
jurisdiction.
      Second, it appears that Carter was represented by counsel when he filed his pro
se notice of appeal, and therefore the notice was a nullity. See Tolbert v. Toole, 296
Ga. 357, 363 (3) (767 SE2d 24) (2014) (a criminal defendant does not have the right
to represent himself while also being represented by an attorney, and pro se filings
by represented parties are therefore “unauthorized and without effect”).
     Accordingly, the State’s motion to dismiss is hereby GRANTED, and this
appeal is hereby DISMISSED.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   09/06/2018
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.